This is an appeal from a judgment final on a forfeited bail bond. It appears that appellant Fortenberry was indicted and the indictment returned into the County Court of Knox County, and gave bond with sureties to appear at a term named in said bail bond. The bond is in accord with the prescribed forms. Appellant appeared, was convicted in said county court, and then prosecuted an appeal to this court, which appeal, on account of a defective recognizance, was dismissed. After this the county court proceeded to forfeit said bail bond, judgment nisi was had, which was afterwards perfected into a judgment final; and from that the appeal is prosecuted. Appellant contends that the bond which required Fortenberry's appearance before the county court (and when he appeared there and was tried) became functus officio. We think this contention is correct. The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.
[Motion by appellant to retax cost overruled without written opinion. — Reporter.] *Page 85